DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/03/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered, but are not persuasive. The new ground of rejection cites Kim US 2016/0154259 as teaching the amended claim limitations in claim 1.

Claim Objections
Claims 1 and 12 objected to because of the following informalities:  
Claim 1, lines 13 and 18, the phase “and;” should be “and”
Claim 12, line 10, the claim limitation “the first period is more every five seconds” should be “the first period is once or more every five seconds”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 10, 11, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP 2008083510A (see Machine translate of Ota JP 2008083510A provided in 07/06/2020) in view of Lee US 2018/0026082 and Kim US 2016/0154259.

    PNG
    media_image1.png
    370
    712
    media_image1.png
    Greyscale

Regarding claim 1, Ota discloses a display device, in figs.1-7, comprising: 
a first polarizing plate ( the upper 16); 
a second polarizing plate (the lower 16);

a first transistor (it’s inherent to have a first transistor for switching a first light-emitting element) electrically connected to the first light-emitting element;
a first liquid crystal element (see annotated fig.6 above) overlapping with the first transistor;
a second liquid crystal element (see annotated fig.6 above) overlapping with the second light-emitting element;
a first region (see annotated fig.6 above) between the first light-emitting element and the second light-emitting element,
an EL layer (8) comprising: a first portion (8) included in the first light-emitting element, and a second portion overlapping with the first liquid crystal element and included in the first region, and
a first insulating layer comprising: a third portion between the first light-emitting element and the first transistor, and a four portion overlapping with the second portion,
wherein the first light-emitting element and the second light-emitting element are adjacent to each other (see annotated fig.6 above), 
wherein the first light-emitting element and the first liquid crystal element overlap each other (see annotated fig.6 above),
wherein an area of the first liquid crystal element is larger than an area of the first light-emitting element (see annotated fig.6 above),
wherein the area of the second liquid crystal element is larger than the area of the second light-emitting element (see annotated fig.6 above),

wherein the first light-emitting element includes a first electrode (6), a second electrode (9), and a light-emitting layer (8) between the first electrode and the second electrode (see fig.6),
wherein the first electrode and the second electrode are each configured to transmit visible light (para.46),
wherein the first region is configured to transmit a visible light (see figs.6, 2 and 3, the first region can see the background image).
wherein the first liquid crystal element is configured to perform a first state selected from a transmission state and a non-transmission state (para.51 and 48 disclose the panel 2 can be operated in a normal black mode (a black state when no voltage is applied) instead of a normal white mode and fig.2, 4 and 5).
wherein the second liquid crystal element is configured to perform a second state selected from a transmission state and a non-transmission state (para.51 and 48 disclose the panel 2 can be operated in a normal black mode (a black state when no voltage is applied) instead of a normal white mode and fig.2, 4 and 5), and
wherein each of the first liquid crystal element and the second liquid crystal element is at the transmission state when applied with an electric field (para.51 and 48), and is at the non-transmission state when not applied with an electric field (para.51 and 48).

Lee discloses a display device, in at least figs.9 and 10, the first light-emitting element (a 160) and the second light-emitting element (another 160) both between the first polarizing plate (POL2) and the second polarizing plate (POL1) and wherein at least one of the first gate electrode (gate electrode G, para.65 discloses it made of a transparent conductive material), the first semiconductor layer, the first source electrode (S, para.67 and 68), and the first drain electrode (D, para.67 and 68) is configured to transmit visible light for the purpose of polarizing the light from the liquid crystal element (para.127 and 129) and forming a transistor (para.69).
Kim discloses a display device, in at least figs.11A-11B, the EL layer (1132) comprising a second portion (the portion of 1132 in the TA region) overlapping with the first liquid crystal element (120 in fig.11B) and included in the first region (TA region), and a first insulating layer (1113) comprising: a third portion (a portion of 1113 in the EA region) see fig.11B) between the first light-emitting element (1130) and the first transistor (1120), and a four portion (a portion of 1113 in the TA region) overlapping with 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first light-emitting element and the second light-emitting element both between the first polarizing plate and the second polarizing plate and wherein at least one of the first gate electrode, the first semiconductor layer, the first source electrode, and the first drain electrode is configured to transmit visible light, the EL layer comprising a second portion overlapping with the first liquid crystal element and included in the first region, and a first insulating layer comprising: a third portion between the first light-emitting element and the first transistor, and a four portion overlapping with the second portion as taught by Lee and Kim in the display device of Ota for the purpose of polarizing the light from the liquid crystal element and forming a transistor and forming a transparent organic light emitting display panel with a transmissive area.
Regarding claim 2, Lee discloses at least one of the first semiconductor layer, the first gate electrode, the first source electrode, and the first drain electrode includes a metal oxide (para.65, 67 and 68) for the purpose of forming a transistor (para.69). The reason for combining is the same as claim 1 above.
Regarding claim 5, Ota discloses the first liquid crystal element is a passive matrix liquid crystal element (para.40) or a segment liquid crystal element (see fig.5).
Regarding claim 6, Ota discloses a first substrate (5);
a second substrate (lower 11); and 
a second insulating layer (4);

wherein the first liquid crystal element is between the second substrate and the second insulating layer (see fig.6).
Lee discloses the first semiconductor layer (ACT) of the first transistor is in contact with the second insulating layer (110) for the purpose of forming a transistor (para.69). The reason for combining is the same as claim 1.
Regarding claim 10, Ota discloses a first wiring (gate line); and a second wiring (data line) intersecting with the first wiring, wherein the first wiring is electrically connected to the first gate electrode of the first transistor, wherein the second wiring is electrically connected to one of the first source electrode and the first drain electrode of the first transistor (it’s inherent to have a data line and a gate line intersecting with each other in an active drive, see para.40 discloses there is a TFT wiring in an active driver).
Lee discloses the first wiring and the second wiring are each configured to block visible light (para.65, 67 and 68 discloses the first wiring and the second wiring can be formed of metal) for the purpose of driving the first transistor and blocking light. The reason for combining is the same as claim 1.
Regarding claim 11, Ota discloses a first wiring (gate line); and a second wiring (data line) intersecting with the first wiring, wherein the first wiring is electrically connected to the first gate electrode of the first transistor, wherein the second wiring is electrically connected to one of the first source electrode and the first drain electrode of 
Lee discloses the first wiring and the second wiring are each configured to transmit visible light (para.65, 67 and 68 discloses the first wiring and the second wiring can be formed of transparent conductive material) for the purpose of driving the first transistor and transmiting light. The reason for combining is the same as claim 1.
Regarding claim 24, Lee discloses the first substrate (210) is between the first polarizing plate and the second polarizing plate (see fig.10), and
wherein the second substrate (330) is between the first polarizing plate and the second polarizing plate (see fig.10) for the purpose of polarizing the light from the liquid crystal element (para.127 and 129). The reason for combining is the same as claim 6.
Regarding claim 26, Ota in view of Lee and Kim discloses the first region is configured to transmit a visible light via the first liquid crystal element and the fourth portion for the purpose of forming a transparent organic light emitting display panel with a transmissive area so that an external light can be transmitted through the transmissive area (para.224-226). The reason for combining is the same as claim 1.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP 2008083510A (see Machine translate of Ota JP 2008083510A) in view of Lee US 2018/0026082 and Kim US 2016/0154259 as applied to claim 1 above, and further in view of Yamazaki US 2016/0299387.
Regarding claims 3 and 4, Ota in view of Lee and Kim does not explicitly disclose a second transistor electrically connected to and overlapping with the first liquid 
Yamazaki discloses a display device, in at least fig.2, a second transistor (SW1) electrically connected to and overlapping with the first liquid crystal element (see fig.2A), wherein the second transistor includes a second gate electrode, a second semiconductor layer, a second source electrode, and a second drain electrode (see figs.2A and 2B, para.212), and wherein at least one of the second gate electrode, the second semiconductor layer, the second source electrode, and the second drain electrode is configured to transmit visible light (para.230, 475,476 and 500), and the first transistor (M) and the second transistor are on the same plane (see fig.2A and para.230) for the purpose of having an transistor to control liquid crystal element (para.103) and fabricating two transistors at the same time (para.230).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second transistor electrically connected to and overlapping with the first liquid crystal element, wherein the second transistor includes a second gate electrode, a second semiconductor layer, a second source electrode, and a second drain electrode, and wherein at least one of the second gate electrode, the second semiconductor layer, the second source electrode, and the second drain electrode is configured to transmit visible light, and the first transistor (M) and the second transistor are on the same plane as taught by Yamazaki in the display .

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP 2008083510A (see Machine translate of Ota JP 2008083510A) in view of Lee US 2018/0026082 and Kim US 2016/0154259 as applied to claim 6 above, and further in view of Yamazaki US 2016/0299387.
Regarding claims 7-9, Ota in view of Lee and Kim does not explicitly disclose a wiring electrically connected to the first liquid crystal element, wherein the first transistor and the wiring are between the insulating layer and the first substrate, and wherein the wiring is electrically connected to the first liquid crystal element in an opening in the insulating layer, a second transistor electrically connected to the wiring, and the wiring is configured to transmit visible light.
Yamazaki discloses a display device, in at least fig.2, a wiring (704C) electrically connected to the first liquid crystal element (para.99), wherein the first transistor (M) and the wiring are between the second insulating layer (501B or 501C) and the first substrate (570)(see fig.2A), and wherein the wiring is electrically connected to the first liquid crystal element in an opening (para.128) in the second insulating layer (see fig.2A and para.99 and 128), a second transistor (SW1) electrically connected to the wiring (see fig.2A), and the wiring is configured to transmit visible light (see fig.2A, para.171 and 175) for the purpose of connecting the liquid crystal element with the light-emitting element (para.99), having an transistor to control liquid crystal element (para.103) and having a transparent wiring (para.171 and 175). 
.

Claims 12, 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP 2008083510A (see Machine translate of Ota JP 2008083510A).
Regarding claim 12, Ota discloses a display device, in figs.1-7, comprising: a liquid crystal element (2);
a first transistor (it’s inherent to have a first transistor for switching a first light-emitting element) over and overlapping with the liquid crystal element (see fig.6); 
a light-emitting element (one of light-emitting elements in the lower part of panel 1) over and electrically connected to the first transistor; 
a display surface over the light-emitting element (see figs.1-6); 
an optical sensor (photodiode, see fig.7 and para.52); and 
an arithmetic portion (signal processing circuit, para.41 and 52),
wherein the optical sensor is configured to capture an image of the background behind the display device in a first period (see figs.2,3, 5 and 7 and para.52 disclose 
wherein the light-emitting element includes a first electrode (6), a second electrode (9), and a light-emitting layer (8) between the first electrode and the second electrode,
wherein the first electrode and the second electrode are each configured to transmit visible light (para.46),
wherein the liquid crystal element transmits light when applied with an electric field, and blocks light when not applied with an electric field (para.51 and 48 disclose the panel 2 can be operated in a normal black mode (a black state when no voltage is applied) instead of a normal white mode and fig.2, 4 and 5),
wherein the arithmetic portion is configured to switch the liquid crystal element from a non-transmission state to a transmission state (para.41 and 52 and fig.7) in a second period (para.34, 44 and 52 and fig.7 disclose the signal processing circuit (arithmetic portion) getting the signal from the optical sensor (photodiode)), and
wherein the liquid crystal element is at the transmission state when applied with an electric field, and is at the non-transmission state when not applied with an electric field (para.51 and 48 discloses the panel 2 can be operated in a normal black mode (a black state when no voltage is applied) instead of a normal white mode and fig.2, 4 and 5).
Ota does not explicitly disclose the first period is once or more every five seconds, and 120 times or less per second, and the second period is of 0.1 seconds or longer and 5 seconds or shorter, However, one of ordinary skill in the art would have recited range (the first period is once or more every five seconds, and 120 times or less per second, and the second period is of 0.1 seconds or longer and 5 seconds or shorter) through routine experimentation and optimization.  Applicant has not disclosed that the range is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first period is once or more every five seconds, and 120 times or less per second, and the second period is of 0.1 seconds or longer and 5 seconds or shorter in the display device of Ota for the purpose of displaying the object/obstacle/light behind the display device to the observer (para.34 and 44).
The Examiner note: Apparatus claims must be structurally distinguished from the prior art (MEEP 2114). Claims directed to an apparatus must be distinguished from the prior art in the terms of structure rather than function. In the instant case, the claim limitations “the optical sensor is configured to capture an image of the background behind the display device in a first period, wherein the first period is more every five seconds, and 120 times or less per second, and the arithmetic portion is configured to switch the liquid crystal element from a non-transmission state to a transmission in a second period, wherein the second period is of 0.1 seconds or longer, and 5 seconds or shorter" are considered as functional claim limitations which do not distinguish the claim structure from the prior art. Absent showing unobvious structural differences, it appears prima facie that the prior art Ota discloses all the claimed structure that is capable of performing the recited claim functions.  In addition, Ota discloses the optical sensor is configured to capture an image of the background behind the display device in a first period, and the arithmetic portion is configured to switch the liquid crystal element from a non-transmission state to a transmission state in a second period so that the display device of Ota is capable of performing the recited claim functions.
Regarding claim 17, Ota discloses the first liquid crystal element is a passive matrix liquid crystal element (para.40) or a segment liquid crystal element (see fig.5).
Regarding claim 25, Ota discloses further comprising a driver portion (display panel drive circuit, para.41 and 52 and fig.7),
wherein the arithmetic portion are configured to generate a signal in accordance with the image of the background behind the display device (para.41 and 52 and fig.7),
wherein the driver portion are configured to change the magnitude of the electric field applied to the liquid crystal element in accordance with the signal (para.41 and 52 and fig.7).

Claims 13, 14, 18, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP 2008083510A (see Machine translate of Ota JP 2008083510A) as applied to claim 1, and further in view of Lee US 2018/0026082.
Regarding claim 13, Ota discloses the first transistor includes a first gate electrode, a first semiconductor layer, a first source electrode, and a first drain electrode 
Ota does not explicitly disclose at least one of the first semiconductor layer, the first gate electrode, the first source electrode, and the first drain electrode is configured to transmit visible light.
Lee discloses a display device, in at least figs.9 and 10, at least one of the first gate electrode (gate electrode G, para.65 discloses it made of a transparent conductive material), the first semiconductor layer, the first source electrode (S, para.67 and 68), and the first drain electrode (D, para.67 and 68) is configured to transmit visible light for the purpose of forming a transistor (para.69).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the first gate electrode, the first semiconductor layer, the first source electrode, and the first drain electrode is configured to transmit visible light as taught by Lee in the display device of Ota for the purpose of forming a transistor.
Regarding claim 14, Ota discloses the first transistor includes a first gate electrode, a first semiconductor layer, a first source electrode, and a first drain electrode (it’s inherent to have the first transistor includes a first gate electrode, a first semiconductor layer, a first source electrode, and a first drain electrode).
Ota does not explicitly disclose at least one of the first semiconductor layer, the first gate electrode, the first source electrode, and the first drain electrode includes a metal oxide.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the first semiconductor layer, the first gate electrode, the first source electrode, and the first drain electrode includes a metal oxide as taught by Lee in the display device of Ota for the purpose of forming a transistor.
Regarding claim 18, Ota discloses a first substrate (5);
a second substrate (lower 11); and 
an insulating layer (4);
wherein the insulating layer is between the first substrate and the second substrate (see fig.6), 
wherein the first light-emitting element is between the first substrate and the insulating layer (see fig.6),
wherein the first liquid crystal element is between the second substrate and the insulating layer (see fig.6), and
wherein the first transistor includes a first gate electrode, a first semiconductor layer, a first source electrode, and a first drain electrode (it’s inherent to have the first transistor includes a first gate electrode, a first semiconductor layer, a first source electrode, and a first drain electrode).

Lee discloses a display device, in at least figs.9 and 10, the first semiconductor layer (ACT) of the first transistor is in contact with the insulating layer (110) for the purpose of forming a transistor (para.69). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first semiconductor layer (ACT) of the first transistor is in contact with the insulating layer as taught by Lee in the display device of Ota for the purpose of forming a transistor.
Regarding claim 22, Ota discloses a first wiring (gate line); and a second wiring (data line) intersecting with the first wiring, wherein the first wiring is electrically connected to the first gate electrode of the first transistor, wherein the second wiring is electrically connected to one of the first source electrode and the first drain electrode of the first transistor (it’s inherent to have a data line and a gate line intersecting with each other in an active drive, see para.40 discloses there is a TFT wiring in an active driver).
Ota does not explicitly disclose the first wiring and the second wiring are each configured to block visible light.
Lee discloses a display device, in at least figs.9 and 10, the first wiring and the second wiring are each configured to block visible light (para.65, 67 and 68 discloses the first wiring and the second wiring can be formed of metal) for the purpose of driving the first transistor and blocking light. 

Regarding claim 23, Ota discloses a first wiring (gate line); and a second wiring (data line) intersecting with the first wiring, wherein the first wiring is electrically connected to the first gate electrode of the first transistor, wherein the second wiring is electrically connected to one of the first source electrode and the first drain electrode of the first transistor (it’s inherent to have a data line and a gate line intersecting with each other in an active drive, see para.40 discloses there is a TFT wiring in an active driver).
Ota does not explicitly disclose the first wiring and the second wiring are each configured to transmit visible light.
Lee discloses a display device, in at least figs.9 and 10, the first wiring and the second wiring are each configured to transmit visible light (para.65, 67 and 68 discloses the first wiring and the second wiring can be formed of transparent conductive material) for the purpose of driving the first transistor and transmiting light. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first wiring and the second wiring are each configured to transmit visible light as taught by Lee in the display device of Ota for the purpose of driving the first transistor and transmiting light.

s 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP 2008083510A (see Machine translate of Ota JP 2008083510A) as applied to claim 12 above, and further in view of Yamazaki US 2016/0299387.
Regarding claims 15 and 16, Ota does not explicitly disclose a second transistor electrically connected to and overlapping with the liquid crystal element, wherein the second transistor includes a second gate electrode, a second semiconductor layer, a second source electrode, and a second drain electrode, and wherein at least one of the second gate electrode, the second semiconductor layer, the second source electrode, and the second drain electrode is configured to transmit visible light, and the first transistor (M) and the second transistor are on the same plane.
Yamazaki discloses a display device, in at least fig.2, a second transistor (SW1) electrically connected to and overlapping with the liquid crystal element (see fig.2A), wherein the second transistor includes a second gate electrode, a second semiconductor layer, a second source electrode, and a second drain electrode (see figs.2A and 2B, para.212), and wherein at least one of the second gate electrode, the second semiconductor layer, the second source electrode, and the second drain electrode is configured to transmit visible light (para.230, 475,476 and 500), and the first transistor (M) and the second transistor are on the same plane (see fig.2A and para.230) for the purpose of having an transistor to control liquid crystal element (para.103) and fabricating two transistors at the same time (para.230).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second transistor electrically connected to and overlapping with the liquid crystal element, wherein the second .

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP 2008083510A (see Machine translate of Ota JP 2008083510A) in view of Lee US 2018/0026082 as applied to claim 18, and further in view of Yamazaki US 2016/0299387
Regarding claims 19-21, Ota in view of Lee does not explicitly disclose a wiring electrically connected to the first liquid crystal element, wherein the first transistor and the wiring are between the insulating layer and the first substrate, and wherein the wiring is electrically connected to the first liquid crystal element in an opening in the insulating layer, a second transistor electrically connected to the wiring, and the wiring is configured to transmit visible light.
Yamazaki discloses a display device, in at least fig.2, a wiring (704C) electrically connected to the first liquid crystal element (para.99), wherein the first transistor (M) and the wiring are between the insulating layer (501B or 501C) and the first substrate (570)(see fig.2A), and wherein the wiring is electrically connected to the first liquid crystal element in an opening (para.128) in the insulating layer (see fig.2A and para.99 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a wiring electrically connected to the first liquid crystal element, wherein the first transistor and the wiring are between the insulating layer and the first substrate, and wherein the wiring is electrically connected to the first liquid crystal element in an opening in the insulating layer, a second transistor electrically connected to the wiring, and the wiring is configured to transmit visible light as taught by Yamazaki in the display device of Ota in view of Lee for the purpose of connecting the liquid crystal element with the light-emitting element, having an transistor to control liquid crystal element and having a transparent wiring.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIA X PAN/           Primary Examiner, Art Unit 2871